UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 333-139117 EPAZZ, Inc. (Exact name of registrant as specified in its charter) Illinois 36-4313571 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 309 W. Washington St. Suite 1225 Chicago, IL 60606 (Address of principal executive offices) (312) 955-8161 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes [ ]No [X] The number of shares of the issuer’s Series A common stock outstanding as of May 18, 2012, was 31,975,550 shares, par value $0.001 per share. EPAZZ, INC. FORM 10-Q Quarterly Period Ended March 31, 2012 Page INDEX SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 1 Statements of Operations for the Three Months ended March 31, 2012 and 2011 (Unaudited) 2 Statements of Cash Flows for the Three Months ended March 31, 2012 and 2011 (Unaudited) 3 Notes to the Condensed Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 33 SIGNATURES 34 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EPAZZ, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, Assets (Unaudited) Current assets: Cash $ $ Accounts receivable, net Other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Total assets $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Line of credit - Current maturities of capital lease obligations payable Current maturities of notes payable, related parties Convertible debt, net of discounts of $-0- of $14,978, respectively Current maturities of long term debt Total current liabilities Capital lease obligations payable, net of current maturities Long term debt, net of current maturities Total liabilities Stockholders' equity (deficit): Common stock, Series A, $0.01 par value, 60,000,000 shares authorized , 31,975,550 and 30,900,281 shares issued and outstanding, respectively Common stock, Series B, $0.01 par value, 60,000,000 shares authorized, 2,500,000 shares issued and outstanding Additional paid in capital Stockholders' receivable, consisting of 25,000,000 shares ) ) Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to financial statements. -1- EPAZZ, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, (Restated) Revenue $ $ Expenses: General and administrative Depreciation and amortization Bad debts - Total operating expenses Net operating income (loss) ) Other income (expense): Interest income 5 15 Other income - Interest expense ) ) Total other income (expense) ) ) Net income (loss) $ ) $ Weighted average number of common shares outstanding - basic and fully diluted Net income (loss) per share - basic and fully diluted $ ) $ See accompanying notes to financial statements. -2- EPAZZ, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, (Restated) Cash flows from operating activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Bad debts expense - Depreciation and amortization Amortization of intangible assets - Amortization of deferred financing costs - Amortization of discount on convertible notes payable - Decrease (increase) in assets: Accounts receivable Other current assets ) - Increase (decrease) in liabilities: Accounts payable ) ) Accrued expenses - Deferred revenues ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities Proceeds from the sale of equipment - Acquisition of subsidiaries ) - Net cash used in investing activities ) - Cash flows from financing activities Proceeds from long term debt, related parties Repayment of long term debt, related parties - ) Payments on leases payable ) - Proceeds from long term debt - Repayment of long term debt ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash Cash - beginning Cash - ending $ $ Supplemental disclosures: Interest paid $ $ Income taxes paid $
